DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission, filed on 11/02/2021, has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 11/02/2021, is acknowledged. 
Claims 14 and 15 are pending in this action.  Claims 1-13 have been cancelled previously.  Claims 14 and 15 have been amended.  Claims 14 and 15 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer, filed on 11/02/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on pending reference applications 14/865,048, 14/865,056, 14/865,066, 14/865,089, and 15/597,376, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Conclusion
Claims 14 and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615